Title: From George Washington to David Stuart, 25 November 1788
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon Novr 25 1788.

I have received your favor of the 15th & thank you for the communications contained in it. In my next I will be more full—The chief, indeed the only object of this letter is, in behalf of Mrs Washington, to request the favor of you to send her by the first Stage, addressed to the care of Mr McCrea, 12 yards of good black crape for a Gown. Neither Alexandria or Annapolis (from the last of which Mrs Stuart writes) affords any.
Will you endeavor to procure for me from Mr Henley, or elsewhere, some of the little Frederick Tobo Seed? I have thoughts, at present, of trying about One hundred thousand plants next year and seem most inclined to that sort. With very great Esteem & regard I am—Dear Sir Yr Most Obedt & Affecte Servt

Go: Washington

